DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on May 10, 2022, the objections the drawings and the specification in the previous office action (dated 03/30/2022), are hereby withdrawn. Claims 1-4 were previously presented, and claims 5-8 have been amended. 
	Therefore, claims 1-8 are currently pending.

Drawings
The drawings were received on May 10, 2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-8 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach “at least one sealing and pushing member being elastic, and each of the at least one sealing and pushing member having a sealing ring being annular, mounted in a corresponding one of the mounting groove of the storing base, and protruding out of the corresponding mounting groove; and a pushing bar extending from the sealing ring and protruding toward and abutting against the inner surface of a corresponding one of the at least one lid, wherein the sealing ring and the pushing bar are integrally formed as a single part; when the lid pivots to a close position to close a corresponding one of the at least one compartment, the sealing ring that is disposed around the corresponding compartment further protrudes into the sealing groove of the lid” (as recited in claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736



	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736